1 PHILLIP A. TALBERT
  Acting United States Attorney
2 MICHAEL D. ANDERSON
  MATTHEW G. MORRIS
3 Assistant United States Attorneys
  501 I Street, Suite 10-100
4 Sacramento, CA 95814
  Telephone: (916) 554-2700
5 Facsimile: (916) 554-2900

6 Attorneys for Plaintiff
  United States of America
7

8                                 IN THE UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:08-CR-00093-KJM
                                                                   2:08-CR-00116-KJM
12                                 Plaintiff,
                                                          ORDER SEALING DOCUMENTS AS SET FORTH
13                           v.                           IN GOVERNMENT’S NOTICE

14   CHARLES CHRISTOPHER HEAD,

15                                Defendant.

16

17

18
            Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s
19
     Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s
20
     Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Charles Head,
21
     and the Government’s Request to Seal shall be SEALED until further order of this Court.
22
            It is further ordered that electronic access to the sealed documents shall be limited to the United
23
     States and counsel for the defendant.
24
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
26
     the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling
27
     interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN             1
      GOVERNMENT’S NOTICE
1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

2 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

3 adequately protect the compelling interests identified by the Government.

4 DATED: May 12, 2021.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER SEALING DOCUMENTS AS SET FORTH IN           2
     GOVERNMENT’S NOTICE
